           Case 1:19-cv-10848-AJN Document 15 Filed 03/19/20 Page 1 of 1
                                  Timothy J. Straub                                                       Dentons US LLP
                                  Managing Associate                                           1221 Avenue of the Americas
                                                                                                 New York, NY 10020-1089
                                  timothy.straub@dentons.com                                                 United States
                                  D   +1 212 768 6821
                                                                                大成 Salans FMC SNR Denton McKenna Long
                                                                                                           dentons.com




March 19, 2020
                                                                            03/19/20

VIA ECF


The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007


Re:    Guglielmo v. Personal Capital Corporation: Case No. 1:19-cv-10848-AJN

Dear Judge Nathan:

We represent defendant Personal Capital Corporation (“Defendant”) in the above-referenced matter. On
behalf of Defendant and plaintiff Joseph Guglielmo, we jointly and respectfully move the Court to stay all                   SO
case deadlines for the next forty-five (45) days from March 29, 2020 to May 4, 2020.                                         ORDERED

The parties are finalizing their efforts to bring about the voluntary dismissal of all claims asserted in this
action, which the requested stay will help facilitate and conserve the parties’ and Court’s resources
without further litigation. Once those efforts are finalized, the parties will file a stipulation of voluntary
dismissal.




                                                        Respectfully submitted,


                                                        /s/ Timothy J. Straub
                                                        Timothy J. Straub


cc:     All counsel of record (by ECF)




                                                                                                  03/19/20
